




    
AWARD NOTICE
AND
DEFERRED SHARE UNIT AGREEMENT
(Directors)


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


Director has been granted Deferred Share Units with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Deferred Share Unit Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Deferred Share Unit Agreement and the Plan.


Director:


Date of Grant:


Deferred Share Units Granted:    








    








 










--------------------------------------------------------------------------------






DEFERRED SHARE UNIT AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Deferred Share Unit Agreement, effective as of the Date of Grant (as
defined below), is between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and Director (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (the “Plan”) to provide a means whereby participants, including
directors, officers, employees, consultants and advisors of the Company and its
Affiliates, can acquire and maintain an equity interest in the Company; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant deferred share units to Director as provided
herein and the Company and Director hereby wish to memorialize the terms and
conditions applicable to the DSUs (as defined below);


NOW, THEREFORE, the parties hereto agree as follows:


1.Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:


(a)“Agreement” shall mean this Deferred Share Unit Agreement including (unless
the context otherwise requires) the Award Notice.


(b) “Award Notice” shall mean the notice to Director.


(c)“Date of Grant” shall mean the “Date of Grant” listed in the Award Notice.


(d)“Director” shall mean the “Director” listed in the Award Notice.


(e)“DSUs” shall mean that number of deferred share units listed in the Award
Notice as “Deferred Share Units Granted.”


(f)“Shares” shall mean a number of shares of the Company’s Common Stock, par
value $0.01 per share, equal to the number of DSUs.


2.Grant of Units. The Company hereby grants the DSUs to Director, each of which
represents the right to receive one Share upon vesting of such DSU, subject to
and in accordance with the terms, conditions and restrictions set forth in the
Plan and this Agreement.


3.DSU Account. The Company shall cause an account (the “Unit Account”) to be
established and maintained on the books of the Company to record the number of
DSUs credited to Director under the terms of this Agreement. Director’s interest
in the Unit Account shall be that of a general, unsecured creditor of the
Company.






--------------------------------------------------------------------------------




4.Vesting. All DSUs issued hereunder shall be fully vested and non-forfeitable
on the Date of Grant.


5.
Termination of Services; Settlement.



(a)The Company shall deliver to Director without charge, one share of Common
Stock for each DSU (as adjusted under the Plan) in accordance with Section 5(c)
of this agreement, and each settled DSU shall be canceled upon such delivery.


(b)For the purposes of this Agreement, “Settlement Date” shall mean the earliest
to occur of (i) the date Director sustains a “separation from service” from the
Company and its Subsidiaries (as defined in Section 409A of the Code) for any
reason, and (ii) a Change in Control (provided that such Change in Control also
constitutes a “change in ownership or effective control” for the purposes of
Section 409A of the Code).


(c)Upon the Settlement Date, the Company shall, as soon as reasonably
practicable (and in any event within 30 days of the applicable settlement date),
issue the Share underlying such vested DSU to Director, free and clear of all
restrictions. The Company shall pay any costs incurred in connection with
issuing the Shares. Upon the issuance of the Shares to Director, Director’s Unit
Account shall be eliminated. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue or transfer the Shares
as contemplated by this Agreement unless and until such issuance or transfer
shall comply with all relevant provisions of law and the requirements of any
stock exchange on which the Company’s shares are listed for trading.


6.Dividends. Each DSU shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on Shares) delivered in
additional DSUs in respect of a number of Shares having a Fair Market Value as
of the payment date for such dividend equal to the amount of such dividends.
Accumulated dividend equivalents shall be payable at the same time as the
underlying DSUs are settled.


7.Restrictions on Transfer. Director may not assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the DSUs or Director’s right under the
DSUs to receive Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary (if
permitted by the Committee) shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


8.No Right to Continued Services. Neither the Plan nor this Agreement nor
Director’s receipt of the DSUs hereunder shall impose any obligation on the
Company or any Affiliate to continue Director’s service as a member of the
Board. Further, the Company or any Affiliate (as applicable) may at any time
terminate the services of Director in accordance with the bylaws and charter of
the Company, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.


9.No Rights as a Stockholder. Director’s interest in the DSUs shall not entitle
Director to any rights as a stockholder of the Company. Director shall not be
deemed to be the holder of, or have any of the rights and privileges of a
stockholder of the Company in respect of, the Shares unless and until such
Shares have been issued to Director in accordance with Section 5(c).






--------------------------------------------------------------------------------




10.Adjustments Upon Change in Capitalization. The terms of this agreement,
including the DSUs, Director’s Unit Account, any dividend equivalent payments
accrued pursuant to Section 6, and/or the Shares, shall be subject to adjustment
in accordance with Section 12 of the Plan. This paragraph shall also apply with
respect to any extraordinary dividend or other extraordinary distribution in
respect of the Company’s Common Stock (whether in the form of cash or other
property).


11.
Tax Withholding.



(a)The Company shall have the right and is hereby authorized to withhold, from
any Shares or from any compensation (including from payroll or any other amounts
payable to Director) the amount (in cash, Shares, or other property) of any
required withholding taxes in respect of this Deferred Share Unit Award, and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes; provided, however, that no amounts shall be withheld in excess of the
Company’s statutory minimum withholding liability.


(b)Notwithstanding the foregoing, Director acknowledges and agrees that to the
extent consistent with applicable law and Director’s status as an independent
consultant for U.S. Federal income tax purposes, the Company does not intend to
withhold any amounts as federal income tax withholdings under any other state or
federal laws, and Director hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with this
Deferred Share Unit Award.


12.Award Subject to Plan. By entering into this Agreement, Director agrees and
acknowledges that Director has received and read a copy of the Plan. The DSUs
granted hereunder are subject to the Plan. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


13.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


14.Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of Director, the Company,
and any transferees who hold DSUs pursuant to a valid assignment, hereby submits
to the exclusive jurisdiction of such courts for the purpose of any such suit,
action, proceeding, or judgment. Each of Director, the Company, and any
transferees who hold DSUs pursuant to a valid assignment hereby irrevocably
waives (a) any objections which it may now or hereafter have to the laying of
the venue of any suit, action, or proceeding arising out of or relating to this
Agreement brought in any court of competent jurisdiction in the State of
Delaware or the State of New York, (b) any claim that any such suit, action, or
proceeding brought in any such court has been brought in any inconvenient forum
and (c) any right to a jury trial. If Director has received a copy of this
Agreement (or the Plan or any other document related hereto or thereto)
translated into a language other than English, such translated copy is qualified
in




--------------------------------------------------------------------------------




its entirety by reference to the English version thereof, and in the event of
any conflict the English version will govern.


15.Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise,
Director’s legal representative shall have the benefits of Director under, and
be entitled to enforce, this Agreement. All obligations imposed upon Director
and all rights granted to the Company under this Agreement shall be final,
binding and conclusive upon Director’s heirs, executors, administrators and
successors.


16.Data Privacy Consent. Director hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Director’s
personal data as described in this Agreement and any other DSU grant materials
by and among, as applicable, Director’s employer or contracting party (the
“Employer”) and the Company for the exclusive purpose of implementing,
administering and managing Director’s participation in the Plan. Director
understands that the Company may hold certain personal information about
Director, including, but not limited to, Director’s name, home address and
telephone number, work location and phone number, date of birth, social
insurance number or other identification number, salary or compensation,
nationality, job title, hire date, any shares of stock or other directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in Director’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”). Director understands that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, now or in the future, that these recipients may be located in
Director’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Director’s country. Director
understands that Director may request a list with the names and addresses of any
potential recipients of the Personal Data by contacting Director’s local human
resources representative. Director authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing Director’s
participation in the Plan. Director understands that Personal Data will be held
only as long as is necessary to implement, administer and manage Director’s
participation in the Plan. Director understands that Director may, at any time,
view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Director’s local human resources representative. Further,
Director understands that Director is providing the consents herein on a purely
voluntary basis. If Director does not consent, or if Director later seeks to
revoke Director’s consent, Director’s employment status or service and career
with the Employer will not be adversely affected; the only consequence of
Director’s refusing or withdrawing Director’s consent is that the Company would
not be able to grant DSUs or other equity awards to Director or administer or
maintain such awards. Therefore, Director understands that refusing or
withdrawing Director’s consent may affect Director’s ability to participate in
the Plan. For more information on the consequences of Director’s refusal to
consent or withdrawal of consent, Director understands that Director may contact
Director’s local human resources representative.


17.Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any DSUs granted thereunder,
including by sending Award Notices on behalf of the Company to Director, and by
facilitating through electronic means acceptance of DSU Agreements by Director.




--------------------------------------------------------------------------------




18.
Section 409A.



(a)This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.


(b)Notwithstanding any other provision of this Agreement to the contrary, if
Director is a “specified employee” within the meaning of Section 409A (which
Director is not expected to be), no payments in respect of any DSU that is
“deferred compensation” subject to Section 409A and which would otherwise be
payable upon Director’s “separation from service” (as defined in Section 409A)
shall be made to Director prior to the date that is six months after the date of
Director’s “separation from service” or, if earlier, Director’s date of death.
Following any applicable six month delay, all such delayed payments will be paid
in a single lump sum on the earliest date permitted under Section 409A that is
also a business day. Notwithstanding the foregoing, the Company does not expect
that Director would be a “specified employee” within the meaning of Section 409A
at the time of a “separation from service”, as determined under the regulations
and guidance promulgated under Section 409A issued or in effect on the Date of
Grant.


(c) Director is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A that may be imposed on or in respect of
Director in connection with this Agreement, and the Company shall not be liable
to Director for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A.


19.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.


20.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Director hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


21.Acceptance and Agreement by Director. By accepting the DSUs (including
through electronic means, if applicable), Director agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.


22.No Advice Regarding DSUs. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Director's participation in the Plan, or Director's acquisition or sale of the
underlying Shares. Director is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.






--------------------------------------------------------------------------------




23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Director's participation in the Plan, on the DSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Director to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.


24.Waiver. Director acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Director or
any other participant in the Plan.


[Signatures follow]






--------------------------------------------------------------------------------




HILTON WORLDWIDE HOLDINGS INC.
 
By:
 
 
 
 
 
 
By:
 
 
 
 
 











Acknowledged and Agreed
as of the date first written above:






______________________________
Name:




